Citation Nr: 1301844	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  05-28 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of head trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision rendered by the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2007, the Board remanded the Veteran's case to the RO for additional development to include scheduling the Veteran for a hearing.  The record reflects that the Veteran cancelled both an RO hearing and a hearing before a member of the Board.  Following further development of the record, the RO continued to deny the Veteran's claims then on appeal and returned these matters to the Board.

In July 2008, the Board remanded a claim of service connection for left-sided facial nerve damage with involvement of the left eye.  As to the claim to reopen service connection for residuals of head trauma, the Board found that such issue was inextricably intertwined with the claim for service connection for left-sided facial nerve damage.  Accordingly, the Board deferred its adjudication of the issue pending completion of the development set forth in its remand directive.  

In January 2011, the case was returned to the Board, which, in pertinent part, denied the claim of entitlement to service connection for left-sided facial nerve damage with involvement of the left eye.  The Board remanded the Veteran's petition to reopen his claim for residuals of a head trauma to allow for the issuance of a supplemental statement of the case (SSOC).  The Appeals Management Center (AMC) issued the SSOC in September 2011.  The Veteran's case was returned to the Board in October 2011.  

The Veteran provided a response to the SSOC that was received at the RO in October 2011.  The Veteran stated that he wanted to have a Travel Board hearing for the issue on appeal.  The RO forwarded the Veteran's request to the Board where it was received in December 2011.  The Veteran's representative provided written confirmation for the Veteran's requested Travel Board hearing in July 2012.  Accordingly, the case was remanded for a hearing in August 2012.  The Veteran was provided with a hearing before the undersigned in November 2012 and the case was returned to the Board for appellate consideration.  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.  

As will be explained below, new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for residuals of a head trauma.  Further development of the evidence is required before the Board can adjudicate the Veteran's claim of entitlement to service connection for residuals of a head trauma.  As such, this claim is being REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  April 1991 rating decisions denied the Veteran's claim of entitlement to service connection for residuals of a head trauma on the basis that there was no evidence showing that the Veteran had a head trauma in service or any residuals thereof; a November 1996 rating decision denied the Veteran's petition to reopen the claim of entitlement to service connection for residuals of a head trauma on the basis that there was no evidence to support the Veteran's contentions that he was knocked out in a fight outside a bar in 1970.

2.  Additional evidence received since the November 1996 rating action on the issue of service connection for residuals of a head trauma raises a reasonable possibility of substantiating the claim.  



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a head trauma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In light of the grant herein, it is clear that sufficient evidence was developed in this appeal and that no further development is required.


Legal Criteria for Reopening Service Connection for Residuals of a Head Injury

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  

The Veteran filed his application to reopen the previously denied claim for residuals of a head trauma in February 2002.   

Under the applicable version of 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

Analysis of Reopening Service Connection for Residuals of a Head Injury

The Board initially notes that the Veteran's current claim involving residuals of a head trauma is grounded upon the same factual bases as his prior claim, which was previously denied by the RO in two April 1991 rating decisions.  In addition, the Board notes that the Veteran's petition to reopen his previously denied claim of entitlement to service connection for residuals of a head trauma was denied in November 1996, as no new and material evidence was received by the RO.  The Veteran was notified of the 1991 decisions by letters dated in April 1991.  He did not submit a notice of disagreement, and no evidence was received within the year following the second letter such that the provisions of 38 C.F.R. § 3.156(b) would apply.  He was notified of the 1996 rating decision by a letter dated in November 1996.  He did not submit a notice of disagreement, and no evidence was received within the year following that letter such that the provisions of 38 C.F.R. § 3.156(b) would apply.  Those decisions are final.  Generally, it is appropriate for the Board to consider the claim as a request to reopen the previously denied claim rather than an original claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

In the April 1991 rating decisions, the RO denied service connection for residuals of a head injury.  The RO acknowledged that the Veteran was treated for complaints of a facial laceration and forehead abrasion following a fight in Marysville in January 1971.  The Veteran's abrasion and laceration were treated 6 sutures, without further follow-up treatment or physical complaints regarding these injuries noted in the service treatment records, including at separation.  The Board also notes that post-service medical evidence reflects the Veteran's treatment for left-sided Bell's palsy beginning sometime in the 1970s.  Likewise, an October 1972 VA treatment record shows treatment for transverse myelopathy at T11, of undefined etiology; a December 1982 VA discharge report indicates that he denied experiencing headaches, vision changes, or numbness of the head.  An August 1984 VA treatment record reflects the Veteran's complaints of headaches following his being physically assaulted and hit in the head by his brother and another person.  The RO found that there was no evidence that the Veteran had a head trauma as a result of a fight or beating in service, or that he had any residuals of such a head trauma after his service.  The RO denied the Veteran's petition to reopen his claim for service connection for a head injury in November 1996 on the basis that the Veteran did not submit new and material evidence showing that he had residuals of a head trauma related to his military service.  At the time, the Veteran submitted treatment reports from Mendota Mental Health Institute, wherein he gave a history of being knocked out in a fight outside a bar in 1970.  The RO determined that the additional evidence did not show that the Veteran had any residuals of a head trauma or otherwise confirm the alleged events during service.  

Since the RO's November 1996 decision, the Veteran has submitted additional evidence in support of his petition to reopen.  In several statements, the Veteran asserts that he has residuals of a head trauma related to his service.  In support of this assertion, he points to post-service VA and private treatment records, including records associated with his claim for Social Security disability benefits.  The Board notes that some of these records are duplicative of those of record in 1991.  More recent VA treatment records show diagnoses of myelitis, muscle spasms, myelopathy, and depression, amongst others; there is no indication in these records of a history of head trauma or fight in service.  A December 2006 VA treatment record indicates that the Veteran reported many complaints about his service, including an alleged chemical exposure and back injury, and frustration at having been jailed at Mendota in response to a fight with his father.  According to a September 2000 disability report associated with Social Security Administration records, the Veteran reported that his myelopathy had no precipitating event and that symptoms improved from 1973 to 1985.  The Board notes that he did not make any allegations as to a fight or head injury in service in these records.  The Veteran also submitted statements from his friends and family, which indicate that the Veteran reported that he was in a fight in service.  

The Veteran, as previously discussed, also testified before the undersigned in November 2012.  He testified that he was involved a in a fight outside of a Denny's during service, wherein he was hit in the back of the head.  He originally testified that he did not seek medical treatment at that time, but then testified that he required stitches for a facial laceration.  He also testified that he began having neurological problems approximately 9 months after his discharge; he alleged that he had vision problems, skin boils, and facial paralysis with nerve damage on the left side (in the same location as the previous skin boils) as a result of the head injury.  He also testified that a physician told him that these symptoms were a progression of the in-service head injury.

The Veteran also submitted lay statements from fellow service members.  A March 2001 statement from L. L. indicates that he saw the Veteran after the fight in Marysville, and that the Veteran had been beaten in the head, eyes, and face, and that the Veteran was sent to the barracks to recuperate.  An August 2004 statement from another fellow service member, G. M. indicates that he was at the fight wherein the Veteran was beaten.  According to Mr. M, there were 8 to 10 other men beating up the Veteran, himself, and another man.  According to Mr. M, they received treatment at the Beale Air Force Base hospital, and the Veteran needed stitches and had a head trauma.

For purposes of establishing whether new and material evidence has been submitted, the credibility of the evidence, and not its weight, is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Because the March 2001 and August 2004 statements are not shown to be inherently false, they are presumed credible for the limited purpose of reopening the claim.  Additionally, the Veteran is considered competent to report what a physician told him, as well as the onset and continuation of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007).  Lay evidence may be sufficient to establish a diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 
Given this, and particularly in view of the Court's holding in Shade, the Board finds that the contentions by the Veteran's fellow service members, and the Veteran's contentions - not previously of record - represent evidence of a fight in service, as well as a possible in-service head trauma, sufficient to reopen the Veteran's previously denied claim.  As such, the additional evidence, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating his claim for service connection for residuals of a head trauma.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (where the Federal Circuit Court noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.).  

In conclusion, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for residuals of a head trauma, and this claim is reopened.  The Board notes that a final decision will not be made at this time; additional development is necessary and a remand is required.


ORDER

Having presented new and material evidence, the claim of entitlement to service connection for residuals of a head injury is reopened.  



REMAND

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran has not been provided with a VA examination in order to address whether he has residuals of a head injury related to his active military service.  The Veteran contends that he has residuals of a head injury as a result of an in-service fight, and that VA and private medical records indicate show treatment for symptoms in the years following active service.  As such, the medical evidence is unclear whether the Veteran has residuals of head trauma which are causally or etiologically related to the Veteran's military service.  

As previously discussed, the Veteran was treated in January 1971 for a facial laceration and abrasion following a fight in Marysville.  Diagnoses of myelitis, muscle spasms, myelopathy, and depression, amongst others are currently of record.  The Veteran was treated for a transverse myelopathy at T11, of unknown etiology, in 1972 and headaches following a physical assault by his brother in 1984.  The Board notes that the Veteran also submitted statements from friends and family indicating that the Veteran reported that he was in a fight in service; G.M. indicated that he was present at the fight and L.L. indicated that he saw the Veteran with facial and head injuries after the fight.

The Board also notes that a November 2009 VA examination report describes the Veteran's current disability as consisting of subjective reports of left-sided facial paralysis, weakness in the legs, and numbness in the feet.  After undertaking physical and neurologic examinations, the examiner described the current disabilities as being residuals from the post-service events.  Significantly, the examiner noted that the first onset of the Veteran's neurological problems began after military discharge in 1972 and the facial neurologic problems began in 1978.  The VA examiner noted that review of the medical literature did not support the development of neurological conditions years later.  In an addendum, she noted that Bell's palsy was not associated with the events in the military and she would not be able to link the conditions to service without resorting to mere speculation.  

The Veteran, as previously discussed, testified in November 2012 that he was hit in the back of the head during a fight, and that he began having neurological problems approximately 9 months after his discharge; he alleged that he had vision problems, skin boils, and facial paralysis with nerve damage on the left side (in the same location as the previous skin boils) as a result of the head injury.  

The Board also notes that the service connection for left-sided facial nerve damage with involvement of the left eye was denied in a January 2011 Board decision. 

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). Accordingly, the Board finds that the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any residuals of a head injury.  The examiner should provide the following opinion:

* Does the Veteran have any residuals of a head injury, other than the nonservice-connected left-sided facial nerve damage with involvement of the left eye, and if so, is it as likely as not (i.e., 50 percent or greater probability) that these residuals had their onset during active service or are otherwise related to service, to include the reported in-service fight?

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

2.  When the development requested has been completed, the case should again be reviewed by the RO/AMC.  If the claim remains denied, the appellant and his representative, if any, should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


